Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 22, 2022

                                     No. 04-22-00694-CV

                                   Jayme Bobette ESTES,
                                  Appellant / Cross-Appellee

                                               v.

     Terry LEIFESTE, Individually and as Trustee of the Leifeste 2001 Descendants Trust,
                               Appellee / Cross-Appellant

                     From the 452nd District Court, Mason County, Texas
                                  Trial Court No. 215999
                       Honorable Robert Rey Hofmann, Judge Presiding


                                        ORDER

         Appellant’s brief was due to be filed by December 8, 2022. Neither the brief nor a
motion for extension of time have been filed. On December 19, 2022, this court ordered
appellant to show cause in writing no later than December 29, 2022, why this appeal should not
be dismissed for want of prosecution and why appellee is not significantly injured by appellant’s
failure to timely file a brief. TEX. R. APP. P. 38.8(a)(1).

        On December 20, 2022, appellant filed an unopposed motion requesting an extension of
time until January 7, 2023. The motion is GRANTED, and appellant is ORDERED to file her
brief no later than January 9, 2023.

                                                    _________________________________
                                                    Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2022.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court